Exhibit 10.8

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made and entered
into as of March 4, 2019 (the “Grant Date”) by and between IES Holdings, Inc.
(f/k/a Integrated Electrical Services, Inc.), a Delaware corporation (the
“Company”), and Gary S. Matthews (the “Participant”) pursuant to the terms and
conditions of the Company’s Amended and Restated 2006 Equity Incentive Plan
dated as of February 9, 2016 (the “Plan”), in respect of 160,000 Shares of
Restricted Stock. All capitalized terms not defined herein without separate
definition shall have the meaning set forth in the Plan.

Section 1.    Restricted Stock Award. This Agreement governs an Award of
performance-based Restricted Stock pursuant to the Plan (the “Second Stock
Price-Based Shares”). Subject to the performance-based vesting requirement set
forth in Section 2 (the “Performance-Based Vesting Schedule”) and service
requirement set forth in Section 3, each Tranche (as defined in Section 2) shall
vest on the date the Performance-Based Vesting Schedule is satisfied (each, a
“Vesting Date”).

Section 2.    Performance Vesting Requirement. The Performance-Based Vesting
Schedule shall be satisfied for each “Tranche” set forth below, if at any time
during the five (5) years following the Grant Date (the “Performance Period”),
the closing price per Share of the Company’s common stock equals or exceeds the
applicable “Vesting Stock Price,” as set forth below, for such Tranche for any
twenty (20) trading days out of twenty-five (25) consecutive trading days during
the Performance Period.

 

Number of Second Stock

Price-Based Shares

 

Percentage of Second Stock

Price-Based Shares Granted

 

Vesting Stock Price

40,000 (“Tranche 1”)   25%   $35 40,000 (“Tranche 2”)   25%   $40 40,000
(“Tranche 3”)   25%   $45 40,000 (“Tranche 4”)   25%   $50 Total: 160,000   100%
 

Section 3.    Service Vesting Requirement. Except as otherwise expressly
specified below, the Participant shall vest in a Tranche of the Second Stock
Price-Based Shares only if the Participant remains continuously employed by the
Company or any majority-owned subsidiary thereof from the Grant Date until the
Vesting Date for such Tranche. Except as otherwise expressly specified below, if
either (a) the Participant does not remain continuously employed by the Company
or any majority-owned subsidiary thereof from the Grant Date until the Vesting
Date for the applicable Tranche or (b) the Performance-Based Vesting Schedule
for the Tranche is not satisfied during the Performance Period, all of the
Second Stock Price-Based Shares subject to that Tranche shall be immediately
forfeited for no consideration and the Participant’s rights with respect thereto
shall cease upon termination of the Participant’s employment.

Notwithstanding the foregoing, or anything in the Integrated Electrical
Services, Inc. (n/k/a IES Holdings, Inc.) Amended and Restated Executive Officer
Severance Benefit Plan (the “Severance Plan”) or in any other benefit plan or
agreement to the contrary, if the Participant’s employment is terminated on or
before the third (3rd) anniversary of the Grant Date (i) due to the
Participant’s death, (ii) due to the Participant’s Disability, (iii) by the
Company without Cause, or (iv) by the Participant for Good Reason,



--------------------------------------------------------------------------------

as of the Participant’s date of termination, (A) the Participant shall forfeit a
portion of the Second Stock Price-Based Shares in each unvested Tranche equal to
the product of (x) a fraction with a numerator equal to the number of full years
remaining until the third (3rd) anniversary of the Effective Date and a
denominator equal to three (3) and (y) the number of Second Stock Price-Based
Shares in such unvested Tranche and (B) any unvested Second Stock Price-Based
Shares not forfeited pursuant to clause (A) shall become vested subject to
satisfying the applicable Performance-Based Vesting Schedule for each Tranche;
provided that, to the extent the Participant is subject to the Severance Plan,
the Participant has executed and delivered an enforceable Release (as defined in
the Severance Plan) provided for therein and such Release has become
irrevocable. For the purposes of this Agreement, “Cause,” “Good Reason” and
“Disability” have the definition set forth in the employment agreement between
the Company and the Participant in effect as of the Grant Date (the “Employment
Agreement”). Furthermore, notwithstanding anything to the contrary herein or in
the Severance Plan or in any other benefit plan or agreement, if the
Participant’s employment is terminated after the third (3rd) anniversary of the
Grant Date (i) due to the Participant’s death, (ii) due to the Participant’s
Disability, (iii) by the Company without Cause, or (iv) by the Participant for
Good Reason, (A) the Participant shall forfeit no portion of the unvested Second
Stock Price-Based Shares and (B) such unvested Second Stock Price-Based Shares
shall become vested subject to satisfying the applicable Performance-Based
Vesting Schedule for each Tranche; provided that, to the extent the Participant
is subject to the Severance Plan, the Participant has executed and delivered an
enforceable Release provided for therein and such Release has become
irrevocable.

Section 4.    Effect of a Change in Control. Notwithstanding the provisions of
Sections 2 and 3 hereof, or anything in the Severance Plan or in any other
benefit plan or agreement to the contrary, this Section 4 shall apply to
determine the vesting of the unvested Second Stock Price-Based Shares upon the
occurrence of a Change in Control prior to a Vesting Date.

If, immediately following the occurrence of the Change in Control, the value of
the unvested Second Stock Price-Based Shares is determined by reference to a
class of stock that is publicly traded on an established U.S. securities market
(a “Publicly Traded Stock”), including by reason of an adjustment pursuant to
Section 5 or the assumption of this Award by the corporation surviving any
merger or other corporate transaction or the publicly traded parent corporation
thereof (the “Successor Corporation”), the unvested Second Stock Price-Based
Shares shall become vested subject only to satisfaction of the service condition
specified in Section 3 and the Performance-Based Vesting Schedule, where the
stock price requirement therein shall be adjusted, if necessary, by the
Committee in accordance with the Plan. In such circumstance, the service
condition and the Performance-Based Vesting Schedule will not be altered upon
any termination of the Participant’s employment (i) by the Company without
Cause, (ii) by the Participant for Good Reason or (iii) due to the Participant’s
death or Disability, in any case occurring on or after such a Change in Control.

If, immediately following the occurrence of the Change in Control, the value of
the Second Stock Price-Based Shares is not determined by reference to a Publicly
Traded Stock, whether because the Successor Corporation does not have Publicly
Traded Stock or determines not to assume this Award, the unvested Second Stock
Price-Based Shares shall be forfeited upon the occurrence of such Change in
Control, unless the price of a Share of the Company’s common stock in connection
with and at the time of such Change in Control (the “Deal Price”) equals or
exceeds one or more of the Vesting Stock Prices set forth in Section 2 (in each
case, without regard to the trading day requirement set forth in Section 2), in
which case the applicable Tranche(s) of unvested Second Stock Price-Based Shares
shall automatically vest in full upon the occurrence of such Change in Control
as follows: (i) if the Deal Price equals or exceeds $35 per share, Tranche 1
shall vest; (ii) if the Deal Price equals or exceeds $40 per share, Tranches 1
and 2 shall vest; (iii) if the Deal Price equals or exceeds $45 per share,
Tranches 1, 2, and 3 shall vest; and (iv) if the Deal Price equals or exceeds
$50 per share, Tranches 1, 2, 3, and 4 shall vest.



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Change in Control” has the definition set
forth in the Severance Plan.

Section 5.    Adjustments for Corporate Transactions. In the event that there
shall occur any Recapitalization the number of (and, if applicable, securities
related to) the Second Stock Price-Based Shares be adjusted by the Committee in
such manner as the Committee determines is necessary or appropriate to prevent
any enhancement or diminution of the Participant’s rights and opportunities
hereunder. To the extent that the Second Stock Price-Based Shares awarded herein
shall be deemed to relate to a different number of Shares or different
securities as a result of any such adjustment, such additional number of shares
or other securities shall be subject to the restrictions of the Plan and this
Agreement and the vesting conditions specified herein.

Section 6.    Issuance of Restricted Shares.

 

  (a)

Stock Certificates. The Company either shall cause to be issued a certificate or
certificates for the Second Stock Price-Based Shares, registered in the
Participant’s name, or cause a book entry to be made with the Company’s transfer
agent evidencing the Second Stock Price-Based Shares registered in the
Participant’s name. The Company shall appropriately legend any certificate
related to the Second Stock Price-Based Shares to reference the restrictions
thereon as set forth in this Agreement.

 

  (b)

Stockholder Rights. The Participant shall have all the rights of a stockholder
(including, without limitation, voting, dividend and liquidation rights) with
respect to the Second Stock Price-Based Shares, subject, however, to the
restrictions of this Agreement.

 

  (c)

Form of Issuance and Escrow. For so long as the Second Stock Price-Based Shares
are not vested, the Company shall cause such certificate or certificates to be
deposited in escrow if certificates are issued. If evidenced by book entry at
the transfer agent the entry shall denote the shares are restricted as to
transfer. The Participant shall deliver to the Company a duly-executed blank
Stock Power (in the form attached hereto as Annex A).

Section 7.    Tax Withholding. To the extent this Award results in compensation
income to the Participant upon grant or vesting, the Participant must deliver to
the Company at that time such amount of money as the Company may require to meet
its tax withholding obligations under applicable laws or make such other
arrangements to satisfy such withholding obligations as the Company, in its sole
discretion, may approve; provided, however, that unless the Participant
otherwise requests in writing or the Committee shall otherwise determine, the
Company shall instead withhold or “net” from the Shares otherwise to be issued
to the Participant the greatest number of whole shares having a Fair Market
Value not in excess of the lesser of (i) the Company’s tax withholding
obligations and (ii) the maximum amount that may be withheld from such payment
without the Company having to apply liability accounting for financial
accounting purposes.

Section 8.    Modification. Except to the extent permitted by the Plan, any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby.

Section 9.    Golden Parachute Excise Tax. Notwithstanding anything in this
Agreement to the contrary, if the Participant is a “disqualified individual” (as
defined in section 280G(c) of the Code), and the payments and benefits to be
provided to the Participant under this Agreement, together with any other
payments and benefits to which the Participant has the right to receive from the
Company or any other



--------------------------------------------------------------------------------

person, would constitute a “parachute payment” (as defined in section 280G(b)(2)
of the Code) (collectively, “Participant’s Parachute Payment”), then the
Participant’s Parachute Payments (a) shall be reduced (but not below zero) so
that the present value of such total amounts and benefits received by the
Participant will be $1.00 less than three times the Participant’s “base amount”
(as defined in section 280G(b)(3) of the Code), so that no portion of the
amounts to be received will be subject to the excise tax imposed by section 4999
of the Code or (b) shall be paid in full, whichever of (a) and (b) produces the
better “net after-tax” benefit to the Participant (taking into account all
applicable taxes, including any excise tax imposed under section 4999 of the
Code). To the extent that the Participant is party to any arrangement with the
Company that provides for the payment of cash severance benefits, the benefits
payable thereunder shall be reduced (but not below zero) in accordance with the
provisions of such arrangement prior to any reduction in the benefits payable
hereunder. The determination as to whether any such reduction in the amount of
the payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.

Section 10.    Restrictions on Transfer. Neither this Award nor any Second Stock
Price-Based Shares covered hereby may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, other than to the
Company as a result of forfeiture of the Second Stock Price-Based Shares as
provided herein.

Section 11.    Award Subject to Plan. This Award of Second Stock Price-Based
Shares is subject to the terms of the Plan, the terms and provisions of which
are hereby incorporated by reference. Unless otherwise expressly provided
herein, nothing in this Agreement shall be construed to limit any authority
afforded to the Committee pursuant to the terms of the Plan. In the event of a
conflict or ambiguity between any term or provision contained herein and a term
or provision of the Plan, the Plan will govern and prevail.

Section 12.    No Right of Employment. Nothing in this Agreement shall confer
upon the Participant any right to continue as an employee of, or other service
provider to, the Company or any of its subsidiaries, nor interfere in any way
with the right of Company or any such subsidiary to terminate the Participant’s
employment or other service at any time or to change the terms and conditions of
such employment or other service.

Section 13.    No Guarantee of Tax Consequences. None of the Board, the
Committee, the Company or any affiliate of any of the foregoing makes any
commitment or guarantee that any federal, state, local or other tax treatment
will (or will not) apply or be available to the Participant (or to any person
claiming through or on behalf of the Participant) and shall have no liability or
responsibility with respect to taxes (and penalties and interest thereon)
imposed on the Participant (or on any person claiming through or on behalf of
the Participant) as a result of this Agreement.

Section 14.    Clawback. Notwithstanding any other provisions in the Plan or
this Agreement, any compensation payable pursuant to this Agreement that is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

Section 15.    Data Privacy. The Participant expressly authorizes and consents
to the collection, possession, use, retention and transfer of personal data of
the Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without



--------------------------------------------------------------------------------

limitation, the Participant’s name, home address and telephone number, date of
birth, Social Security Number, social insurance number or other identification
number, salary, nationality, job title and other job-related information, tax
information, the number of Company shares held or sold by the Participant, and
the details of all Awards (including any information contained in this Award and
all Award-related materials) granted to the Participant, whether exercised,
unexercised, vested, unvested, cancelled or outstanding.

Section 16.    Entire Agreement. This Agreement, the Plan and the Employment
Agreement constitute the entire contract between the parties hereto with regard
to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof. No waiver of any breach
or condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. To the
extent the Participant is subject to the Severance Plan, the terms and
conditions of this Agreement shall apply to any vesting of the Second Stock
Price-Based Shares in all circumstances.

Section 17.    Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.

Section 18.    Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

Section 19.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

Section 20.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.



--------------------------------------------------------------------------------

By signing below, the Participant accepts this Award, and acknowledges and
agrees that this Award of Second Stock Price-Based Shares is granted under and
governed by the terms and conditions of the Plan and this Agreement.

 

PARTICIPANT:      IES HOLDINGS, INC.

/s/ Gary S. Matthews

              By:  

/s/ Gail D. Makode

Gary S. Matthews

     Its:  

SVP & General Counsel



--------------------------------------------------------------------------------

ANNEX A

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Stock Assignment Separate From Certificate

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,                              hereby sells, assigns and
transfers unto                             ,                             
(                ) shares of the common stock of IES Holdings, Inc. (f/k/a
Integrated Electrical Services, Inc.), a Delaware corporation (“Company”),
standing in his name on the books of the Company represented by Certificate No.
             (or electronic equivalent) herewith, and does hereby irrevocably
constitute and appoint the Secretary of the Company with the power of attorney
to transfer the said stock in the books of the Company with full power of
substitution. This assignment may be executed by the Participant by means of
electronic or digital signatures, which have the same force and effect as manual
signatures.

 

Dated:   

 

                          

 

         Signature of the Participant         

 

         Print Name